In re Herbert, Warren; Applying for Writ of Certiorari and/or Review, Supervisory and/or Remedial Writs; to the Court of Appeal, Fourth Circuit, Number CA-8469; Parish of Orleans Civil District Court Div. “K” Number 87-7146.
Denied. The result is correct.
DIXON, C.J., would grant and reverse as to Regan; reverse the judgment on the exception of “subject matter jurisdiction” as to the LSBA and Cotogno; affirm the judgment on the exception of no cause of action as to the LSBA and Cotogno; and remand to the district court.